Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stayton (USPN 2,025,183) in view of Hayakawa (USPAPN 2017/01021262) as previously applied.
Regarding claim 1, Figure 1 of Stayton shows the recited mat 11,12 with holes 29,30 located at opposite ends of the mat.  Stayton further discloses the recited removable plugs.  Stayton, page 3, column 2, lines 9-13.  Further, it would have been obvious to one of ordinary skill in the art to provide the Stayton hole with a shoulder in view of Hayakawa who teaches that it is old and well-known in the golf mat art to construct holes in golf mats in such a manner.  See Hayakawa, Figure 11; paragraph [0089].  One of ordinary skill in the art could have substituted the Hayakawa hole for the one described by Stayton and the results would have been a predictable use of known golf holes.  As applicant has not indicated that the form solves any stated problem or is for any particular purpose, the substitution would be predicted as having a reasonable expectation of success.  Applicant has done no more than to select a plurality of individual features from the prior art and incorporate them into a unitary feature without materially altering the structure or function of each individual feature and without producing any new or unexpected result.  To select features from the prior art to effect results expected from these features is within the purview of 35 USC 103.  Regarding the male prongs and female slots, Stayton shows a single mat.  However, Hayakawa shows that golf mats are well-known to be constructed of several sections.  See Hayakawa, Figures 8-9.  The Hayakawa dovetail pieces 35 are considered to correspond to the recited prongs and slots.  The substitution of one known elements (a 
Regarding claim 3, Figure 1 of Stayton further shows rails 33.
Regarding claims 5 and 7, Figures 4-5 of Stayton show sections 11,12 connected to one another and being placed one on top of the other.
With further regard to claim 7, Stayton discloses that mat surface is of a material that approximates the texture of a golf green.  See Stayton, page 1, column 2, lines 31-32.  This material is considered to correspond to a carpet.

Regarding claim 11, Figure 2 of Stayton shows a solid bottom surface that is considered to prevent grass from extending through the holes.  Although Stayton does not explicitly disclose the ability of a ball to bounce with respect to the mat material, one of ordinary skill in the golfing art would recognized the desirability of a ball entering the hole to remain in the hole.  As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a mat material such that a ball would be less likely to bounce out after it has dropped into the hole, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See also Ballas Liquidating Co. v. Allied Industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over and Hayakawa as applied above in view of Lansberry (USPN 4,323,250) as previously applied.
Regarding claims 4 and 15, it would have been obvious to one of ordinary skill in the art to provide the Stayton mat as modified above by substituting its rails with upwardly folding rails in view of Lansberry in order to make the mat collapsible for ease in transporting.  See Lansberry, Figures 1-3; column 1, lines 64-68.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stayton and Hayakawa as applied above in view of Mull (USPN 5,261,670) as previously applied.
Figure 8 of Mull shows putting lines 42 extending transversely across putting mat 40.  It would have been obvious to one of ordinary skill in the art to extend the Stayton mat and provide putting lines to the Stayton mat as modified above in view of Mull in order to let a player know the length of a putt being attempted.  See Mull, column 8, lines 65 et seq.

Response to Arguments
Applicant's arguments filed 10 May 2021 have been fully considered but they are not persuasive.  
Applicant argues that claim 1 “requires that holes cut through the mat sections positioned at the first and second end where the hole in the top mat section has a diameter greater than the hole in the bottom mat section to form a shoulder on the top surface of the bottom mat section and the plug is formed by the cut through of the top mat section”, that the Hayakawa hole “does not form the shoulder on the top surface of the bottom mat section”, and that the Hayakawa lid “is not formed by the cut through of the first mat section” (Remarks, page 5).  However, it would have been obvious to one of ordinary skill to modify the shape of the shoulder and plug for the reasons set forth in the rejection above.
Applicant also argues that claims 1 and 15 both “require in part wherein the sides, the first end, and the second end have rails formed by folding edges of the elongated mat upwardly while remaining interconnected to the mat” (Remarks, page 5) and that “Lansberry shows a hinged connection and not an interconnection as is required by the claims” (Remarks, page 5).  Regarding claim 1, it is noted here that claim 1 does not require the “interconnection” limitation.  Regarding claim 15, as set forth in the rejection above, because the hinges are connected to both sides 16 and mat 22, the sides are considered to be interconnected to the mat.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO 
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711